                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   DAWN BERRY et al.,                                       CASE NO. C19-0660-JCC
10                              Plaintiffs,                   MINUTE ORDER
11               v.

12   BOSTON SCIENTIFIC CORPORATION,

13                              Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 58).
18   Although the stipulation seems to suggest that this case involves multiple defendants and that
19   Plaintiffs stipulate only to the dismissal of claims against Defendant Boston Scientific
20   Corporation, (see Dkt. No. 58 at 1–2), Boston Scientific Corporation is, in fact, the only
21   defendant, (see Dkt. No. 1 at 1.) Accordingly, the parties have stipulated to the dismissal of all
22   claims in this case. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is
23   self-executing and this action is DISMISSED with prejudice and without an award of costs or
24   attorney fees to either party. The Clerk is directed to CLOSE this case.
25          //
26          //




     MINUTE ORDER
     [CASE #]
     PAGE - 1
 1        DATED this 16th day of October 2019

 2
                                                William M. McCool
 3                                              Clerk of Court
 4                                              s/Tomas Hernandez
 5                                              Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     [CASE #]
     PAGE - 2
